PER Cueiam.
The evidence in the light of plaintiff’s Exhibit A clearly discloses that the collision occurred in the Southwest quadrant of the intersection when the defendant’s truck was leaving and the plaintiff’s Plymouth was entering the intersection. The evidence warranted the jury in finding both drivers negligent. The record does not sustain plaintiff’s contention the Court committed error in submitting the issue of contributory negligence.
The plaintiff’s other assignments of error relate to the Court’s charge on the issue of contributory negligence. The defendant had pleaded the plaintiff’s speed, failure to keep a proper lookout, to have his vehicle under control, and to yield the right-of-way to the defendant’s truck, which was already in the intersection before the plaintiff entered.
The Court charged the jury that the burden of proof on the contributory negligence issue rested on the defendant and an affirmative answer on that issue required the jury to find, by the greater weight of the evidence, that the plaintiff was guilty of one or more of the negligent acts specified in the further defense, and, in addition, should find, by the greater weight of the evidence, that such act or acts constituted a proximate cause of the accident. A failure so to find by the greater weight of the evidence required a negative answer. The Court charged that the yellow blinking light facing plaintiff’s driver gave him the right to enter the intersection with caution. The Court charged on sudden emergency, instructing the jury that the plaintiff’s driver had the right to proceed through the yellow light with caution and to rely on other motorists to stop at the red light, and if the defendant failed to stop at the red light, and the failure created a sudden emergency, the plaintiff’s driver should be judged in the light of that emergency.
The issues in the case were the usual ones involving intersection collisions. Was the defendant negligent? Was the plaintiff contrib-utorily negligent? Were both negligent? The jury, after hearing the evidence, argument of counsel, and the charge of the Court which, when considered contextually, is freje from error, decided both drivers were at fault.
In the verdict and judgment thereon, we find.
No error.